                                                    Case 2:20-cv-01513-RFB-NJK Document 30
                                                                                        32 Filed 08/26/20
                                                                                                 08/31/20 Page 1 of 3
                                                                                                                    2



                                   1          KARYN M. TAYLOR, ESQ., Bar # 6142
                                              LITTLER MENDELSON, P.C.
                                   2          200 South Virginia Street, 8th Floor
                                   3          Reno, NV 89501-1944
                                              Telephone:     775.741.2185
                                   4          Fax No.:       775.204.9158
                                              Email:         kmtaylor@littler.com
                                   5
                                              Attorney for Defendant
                                   6          AINSWORTH GAME TECHNOLOGY, INC.
                                   7

                                   8                                              UNITED STATES DISTRICT COURT
                                   9                                                      DISTRICT OF NEVADA
                               10

                               11             DENNIS WILLARD,                                          Case No. 2:20-cv-01513-RFB-NJK
                               12                                   Plaintiff,
                               13             vs.                                                      REQUEST FOR 30-DAY EXTENSION OF
                                                                                                       TIME TO FILE A PROPOSED DISCOVERY
                               14
                                              AINSWORTH GAME TECHNOLOGY,                               PLAN; PROPOSED ORDER
                               15             INC., a Florida Corporation,
                                                                                                       [FIRST REQUEST]
                               16                                   Defendant

                               17
                                                       Defendant AINSWORTH GAME TECHNOLOGY, INC., by and through its counsel of
                               18
                                               record, hereby requests an extension of time to file a proposed scheduling order and discovery plan
                               19
                                               now due on Friday, September 18, 2020, pursuant to Honorable Magistrate Judge Nancy J.
                               20
                                               Koppe’s Order of August 18, 2020. [Doc #25]. Defendant requests a 30-day extension until,
                               21
                                               Monday, October 19, 2020,1 to file the proposed discovery plan.
                               22
                                                       On August 14, 2020, Shelly M. Andrew, former attorney for Plaintiff Dennis Willard, filed a
                               23
                                               motion to withdraw as counsel. [Doc. #19]. On August 24, 2020, Judge Koppe granted Ms.
                               24
                                               Andrews’ motion to withdraw as counsel and ordered that “…By no later than 9/23/2020, Plaintiff
                               25

                               26

                               27
                                               1
                                                Pursuant to FRCP 6(a)(1)(C), 30 days from Friday, September 18, 2020, is Sunday, October 18, 2020, and is extended
                               28              to the next non-weekend or holiday court day.
L I T T L ER ME N DE LS ON
        A T T O R N E YS A T L A W
3 9 6 0 H o w a r d H u g h e s Pa r k wa y
              S ui te 300
  L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
            702.862.8800
                                                 Case 2:20-cv-01513-RFB-NJK Document 30
                                                                                     32 Filed 08/26/20
                                                                                              08/31/20 Page 2 of 3
                                                                                                                 2



                                   1          must file either a notice of appearance of counsel or a n otice of intent to proceed pro se.” [Doc.

                                   2          #28].

                                   3                  Since the current deadline of September 18, 2020, to file a proposed discovery plan occurs

                                   4          prior to the deadline of September 23, 2020, for Plaintiff to secure counsel or file a notice to

                                   5          proceed pro se, Defendant respectfully requests a 30-day extension of time until Monday, October

                                   6          19, 2020, for the parties to file their proposed discovery plan.

                                   7                  This extension is sought in good faith and not for the purpose of delay.

                                   8                  Dated: August 26, 2020.

                                   9                                                                 Respectfully
                                                                                                               l submitted,
                               10

                               11
                                                                                                     KARYN M. TAYLOR, ESQ.
                               12                                                                    LITTLER MENDELSON, P.C.
                               13                                                                    Attorney for Defendant
                               14                                                                    AINSORTH GAME TECHNOLOGY, INC.

                               15

                               16

                               17                                                                    ORDER

                               18                                                                    IT IS SO ORDERED.

                               19
                                                                                                     _____________________________________
                               20                                                                    UNITED STATES MAGISTRATE JUDGE
                               21

                               22                                                                            August 31, 2020
                                                                                                     DATED: _____________________

                               23

                               24

                               25

                               26

                               27

                               28
L I T T L ER ME N DE LS ON
        A T T O R N E YS A T L A W
                                                                                                2.
3 9 6 0 H o w a r d H u g h e s Pa r k wa y
              S ui te 300
  L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
            702.862.8800
